PER CURIAM.
We affirm the trial court ruling. We note that the appellant asserts he did not receive notice of the final hearing in a matrimonial action until long after the hearing had been held. Assuming these facts are established to the satisfaction of the trial court which heard the matrimonial action, by affidavit or testimony, the appellant would be entitled to relief from judgment in the dissolution proceeding. See, e.g., Falkner v. AmeriFirst Fed. Sav. & Loan Ass’n, 489 So.2d 758 (Fla. 3d DCA 1986); Falkner v. AmeriFirst Fed. Sav. & Loan Ass’n, 467 So.2d 746 (Fla. 3d DCA 1985). Our affirmance is without prejudice to the appellant’s ability to seek relief from judgment in the matrimonial action.